        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document106-1 Filed12/28/20
                                          108 Filed  11/23/20 Page
                                                               Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                      X
                                                           :
  UNITED STATES OF AMERICA                                 :    FINAL ORDER OF FORFEITURE
                                                           :
                   -v.-                                    :    18 Cr. 183 (WHP)
                                                           :
  NICHOLAS JOSEPH GENOVESE,                                :
                                                           :
                                                           :
                          Defendant.                       :
                                                           :
  ------------------------------------                     X
               WHEREAS, on or about February 12, 2020, this Court entered an Amended

Preliminary Order of Forfeiture as to Specific Properties/Money Judgment (the “Preliminary Order

of Forfeiture”) (Dkt. No. 65-1), which ordered the forfeiture to the United States of all right, title

and interest of defendant NICHOLAS JOSEPH GENOVESE, (the “Defendant”) in the following

property:

                    a) JP Morgan Chase Bank Account number 3379978223, held in the name of
                       Nicholas J. Genovese;

                    b) JP Morgan Chase Bank Account number 786282827, held in the name of
                       Nicholas J. Genovese;

                    c) JP Morgan Chase Bank Account number 3379972838, held in the name of
                       Westleigh Capital LLC;

                    d) JP Morgan Chase Bank Account number 478216588, held in the name of
                       Westleigh Capital LLC;

                    e) JP Morgan Chase Bank Account number 3040589052, held in the name of
                       Westleigh Capital LLC;

                    f) JP Morgan Chase Bank Account number 786271556, held in the name of
                       Westleigh Capital LLC;

                    g) JP Morgan Chase Bank Account number 800700358, held in the name of
                       Willow Creek Advisors LLC;
       Case
        Case1:18-cr-00183-WHP
             1:18-cr-00183-WHP Document
                                Document106-1 Filed12/28/20
                                         108 Filed  11/23/20 Page
                                                              Page22ofof55




                    h) JP Morgan Chase Bank Account number 3387279523, held in the name of
                       Willow Creek Advisors LLC;

                    i) JP Morgan Chase Bank Account number 117735826, held in the name of
                       Willow Creek Advisors LLC;

                    j) JP Morgan Chase Bank Account number 876659295, held in the name of
                       Willow Creek GP LLC;

                    k) JP Morgan Chase Bank Account number 876659298, held in the name of
                       Willow Creek GP LLC;

                    l) JP Morgan Chase Bank Account number 3573655585, held in the name of
                       Willow Creek GP LLC;

                    m) JP Morgan Chase Bank Account number 876382388, held in the name of
                       Willow Creek Investments LP;

                    n) JP Morgan Chase Bank Account number 3573571196, held in the name of
                       Willow Creek Investments LP;

                    o) TD Ameritrade Bank Account number 861-449321, held in the name of
                       Nicholas Genovese;

                    p) TD Ameritrade Bank Account number 865-177141, held in the name of
                       Nicholas J. Genovese;

                    q) TD Ameritrade Bank Account number 884-575527, held in the name of
                       Nicholas J. Genovese;

                    r) TD Bank Account number 4281292163, held in the name of Willow Creek
                       Advisors; and

                    s) TD Bank Account number 4784047677, held in the name of Willow Creek
                       Advisors;

                    t) $178,289.99 in United States currency representing the net proceeds from
                       the sale of a 2017 Hacker-Craft triple cockpit runabout bearing the name
                       “Chasing Alpha” with HIN: HKQ00579G617 and New York registration
                       number “NY 5419 MH” with a 2003 Load Rite trailer with Vehicle
                       Identification Number 5A4RN3V2032000130;


(a through t, the “Specific Property-1”);


                                               2
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document106-1 Filed12/28/20
                                          108 Filed  11/23/20 Page
                                                               Page33ofof55




                    u) 1983 Hacker-Craft triple cockpit runabout bearing the name “Fin & Tonic”
                       with HIN: HKQ000000783 and New York registration number “NY 9136
                       MH” (the “Subject Property”); and

                    v) $73,600 in United States currency currently held by Gar Wood Custom
                       Boats representing the net sale proceeds of a 2018 28’ GarWood
                       Streamliner hull owned by the Defendant


(u and v, the “Specific Property-2”, collectively with Specific Property-1, the “Specific
Properties”);


               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Properties, and the requirement that

any person asserting a legal interest in the Specific Properties must file a petition with the Court

in accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3).

The Preliminary Order of Forfeiture further stated that the United States could, to the extent

practicable, provide direct written notice to any person known to have an alleged interest in the

Specific Properties and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Properties before the United States can have clear title to the Specific Properties;

               WHEREAS, a first Notice of Forfeiture and the intent of the United States to

dispose of the Specific Property-2 was posted on an official government internet site

(www.forfeiture.gov) beginning on May 25, 2019, for thirty (30) consecutive days, through June
                                                  3
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document106-1 Filed12/28/20
                                          108 Filed  11/23/20 Page
                                                               Page44ofof55




23, 2019, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime

Claims and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the

Court on November 2, 2020 (Dkt. No. 105);

               WHEREAS, a second Notice of Forfeiture and the intent of the United States to

dispose of the Specific Property-1 was posted on an official government internet site

(www.forfeiture.gov) beginning on April 30, 2020, for thirty (30) consecutive days, through May

29, 2020, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime

Claims and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the

Court on July 7, 2020 (Dkt. No. 92);

               WHEREAS, since the entry of the Preliminary Order of Forfeiture, Hacker Boat

Company advised the Government of its interest in the Subject Property in the amount of $1,311.69

in United States currency representing the costs incurred by Hacker Boat Company as a result of

storage and maintenance of the Subject Property;

               WHEREAS, on or about September 3, 2020 the Court entered a Stipulation and

Order (Dkt. No. 101) as to the Subject Property resolving Hacker Boat Company’s interest in the

Subject Property;

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims, other than that of Hacker Boat Company, to contest the

forfeiture of the Specific Properties have been filed;

               WHEREAS, the Defendant and Hacker Boat Company are the only persons and/or

entities known by the Government to have a potential interest the Specific Properties; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest
                                                  4
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document106-1 Filed12/28/20
                                          108 Filed  11/23/20 Page
                                                               Page55ofof55




the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Properties is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Properties.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Properties and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises          Unit, United States Attorney’s Office,

Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       December 28 2020
       ____________,

                                                       SO ORDERED:



                                                       ____________________________________
                                                       HONORABLE WILLIAM H. PAULEY III
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
